DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 6/3/2019. Preliminary Amendment filed on 6/3/2019 has been entered. Claims 1-6 and 10-15 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 and 10/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2 and 10-11 are objected to because of the following informalities: 
Regarding claims 1 and 10, applicant needs to clarify that “naming and archiving the interview signature document after the interview signature document is signed” is based on “the authentication being successful, sending an interview signature document to the user terminal”.
Claims 1 and 10 recite “if the authentication is successful, sending an interview signature document to the user terminal”, which are contingent limitations. According to MPEP 2111.04(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. The examiner applies art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution. However, examiner recommends applicant to amend the claim to avoid step “sending an interview signature document to the user terminal; naming and archiving the interview signature document after the interview signature document is signed” being not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition ”the authentication is successful” happening.
Regarding claim 10, add “in the remote interview signature system” to end of “inquiring via a user terminal if there is an interview signature task” for clarity and avoiding possible antecedence issue in claim 11.
Claim 10 recites “upon determining that there is an interview signature task
Claims 2 and 11 recite “obtaining ID number of a user to inquiry if there is an interview signature task”. The expressions “a user” and “an interview signature task” have already been defined previously in the claims and should therefore be referred to using a definite article.
Claim 11 recites “wherein inquiring if there is the interview signature task in the interview system”, which should be “the remote interview signature system” to avoid antecedence issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites “A computer-readable storage medium in which a remote interview signature system is stored …”, which is considered signal per se. Paragraph 69 of the specification recites “The readable storage medium includes flash memory, hard disk, multimedia card, card type memory (e.g., SD or DX memory, etc.), random access memory (RAM), static random access memory (SRAM), read only memory (ROM), electrically erasable. Programmable read-only memory (EEPROM), programmable read-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng (CN 107067320 A, listed in IDS).

Regarding claim 1, Sheng teaches a method comprising: 
inquiring via a user terminal if there is an interview signature task in an interview system; ([0056] Step S10, when the first terminal detects the interview request.) Here Sheng discloses loan interview method and system regarding conducting interview and signature procedure. (¶4)

upon determining that there is the interview signature task in the interview system, sending via the user terminal an interview signature request to an agent terminal, wherein the interview signature request includes user information and business information, and the agent terminal is configured to confirm the user information and the business information; ([0057] When the first terminal detects the interview request, it obtains the interview information required in the interview process, and sends the obtained interview information to the second terminal bound to the first terminal through the preset interface. [0068-0069] Step S20: When the second terminal receives the face-to-face information, obtain the identity information of the user corresponding to the face-to-face information and the contract information required in the face-to-face process. When the second terminal successfully receives the face-to-face information sent by the first terminal, it acquires the identity information of the user corresponding to the face-to-face information and the contract information required in the face-to-face process.) Here Sheng discloses detail examples of “identity information of the user” (analogous to claim limitation “user information”) and “contract information” (analogous to claim limitation “business information”) in ¶69.

authenticating via the agent terminal a user based on the user information and business information; ([0070, 0072] In step S30, the agent of the second terminal is prompted to review the identity information and contract information to obtain the review result. When the identity 

if the authentication is successful, sending an interview signature document to the user terminal; and ([0071, 0073] Step S40: Send the review result and the pre-deposited loan application form to the first terminal. After obtaining the review result, the second terminal obtains the pre-deposited loan application form, and sends the review result and the loan application form to the first terminal.) In summary, the second terminal sends a pre-deposited loan application form to the first terminal. When the first terminal receives the loan application form, obtain the signature picture when the lender signs the loan application form, and send the signature picture to the second terminal (¶76&77). Further, it can be set that when both the identity information and the contract information are real information, that is, when the audit result is approved, the second terminal sends the pre-stored loan application form to the first terminal. When there is false information in the identity information and/or contract information, that is, when the review result is that the review fails, the second terminal does not send the pre-stored loan application form to the first terminal (¶84).

naming and archiving the interview signature document after the interview signature document is signed. ([0080] The first terminal sends the signature picture to the second terminal. When the second terminal receives the signature picture, it stores the signature picture and sends the obtained verification result to the first terminal.)

Regarding claim 3, Sheng teaches all the features with respect to claim 1, as outlined above. 
wherein further comprising after receiving the interview signature request from the user terminal, allocating via the agent terminal the interview signature request to a corresponding agent according to a preset allocation strategy. ([0064] When the remote video face-to-face function is activated, the seat number in the idle state in the second terminal is obtained through the preset interface binding the first terminal and the second terminal. Wherein, there are one or more seat numbers in the idle state acquired by the first terminal.) Here obtaining an idle agent for allocating the interview signature request can be considered as the preset allocation strategy.

Regarding claim 5, Sheng teaches all the features with respect to claim 1, as outlined above. Sheng further teaches 
wherein further comprising receiving the signed interview signature document from the user terminal prior to naming and archiving the signed interview signature document. ([0076-0078] The second terminal sends a pre-deposited loan application form to the first terminal; When the first terminal receives the loan application form, obtain the signature picture when the lender signs the loan application form, and send the signature picture to the second terminal; The second terminal receives and stores the signature picture, and sends the review result to the first terminal.)

Regarding claims 10, 12 and 14, the scope of the claims are similar to that of claims 1, 3 and 5, respectively. Accordingly, the claims are rejected using a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (CN 107067320 A) in view of Pham (US 20180103118 A1).

Regarding claim 2, Sheng teaches all the features with respect to claim 1, as outlined above. But Sheng does not teach wherein inquiring if there is the interview signature task in the interview system includes obtaining ID number of a user to inquiry if there is an interview signature task. This aspect of the claim is identified as a difference.
However, Pham in an analogous art explicitly teaches 
wherein inquiring if there is the interview signature task in the interview system includes obtaining ID number of a user to inquiry if there is an interview signature task. ([0044, 0045, 0048-0050, 0052] process 400 can begin in response to any suitable action being taken on the second user device. Process 400 can retrieve a user identifier at 404. At 410, process 400 can query database server 102 to determine if a first user device has transmitted an application task request. In some embodiments, process 400 can transmit a request to database server 102 to identify a pending application task request. For example, in some embodiments, the transmitted request can include the user identifier retrieved at block 404. Database server 102 can identify a pending application task request based on the information received from process 400. For example, in some embodiments, database server 102 can identify a pending application task request associated with the same user identifier (e.g., username, and/or any other suitable user identifying data) as included in the information received from process 400. At 412, process 400 can determine if there is a pending application task request for the second user device to complete. If, at 412, there is a pending application task request (“yes” at 412), process 400 can complete the task at 414.) Here reference Pham discloses a pending application task request associated with user identifier, reference Sheng discloses request being interview signature request for conducting interview and signature procedure; therefore, the combination discloses the entire limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “interview and signature procedures” concept of Sheng, and the “complete task using application request” approach of Pham. One of ordinary skill in the art would have been motivated to perform such a modification to complete tasks or perform actions efficiently by pairing devices to complete a task using an application request, to facilitate user collaboration as well as cost reduction (Pham [0003-0004]).

Regarding claim 11, the scope of the claim is similar to that of claim 2, respectively. Accordingly, the claim is rejected using a similar rationale.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (CN 107067320 A) in view of Li (CA 2997638 A1, listed in IDS).

Regarding claim 4, Sheng teaches all the features with respect to claim 1, as outlined above. But Sheng does not teach wherein authenticating via the agent terminal the user includes: collecting ID card information and verifying validity of the ID card information; collecting photo of the user under interview signature on site, and performing face recognition by comparing the collected photo with a photo included in the ID card information or a photo obtained from a third-party identity information network. This aspect of the claim is identified as a difference.
However, Li in an analogous art explicitly teaches wherein authenticating via the agent terminal the user includes: 
collecting ID card information and verifying validity of the ID card information; ([p.3, line 6-16] reading, by a resident identity card reading module, resident identity card information stored in a resident identity card of the user; encrypting, by the electronic cipher device, the resident identity card information read through the resident identity card reading module and transmitting, by the electronic cipher device, a ciphertext of the resident identity card information obtained after encrypting the resident identity card information to the terminal. The user information includes the ciphertext of the resident identity card information. After transmitting by the terminal the authentication request to the background server, the method further includes: receiving, by the background server, the authentication request and validating, by the background server, an identity of the user based on the ciphertext of the resident identity card information.)

collecting photo of the user under interview signature on site, and ([p.4, line 22-28] In addition, obtaining by the terminal the picture including the facial image of the user and the graphic identification code displayed on the electronic cipher device, includes: capturing, by a capturing device provided on 

performing face recognition by comparing the collected photo with a photo included in the ID card information or a photo obtained from a third-party identity information network. ([p.4, line 29-p.5, line 10] In addition, validating by the background server the facial image of the user recorded in the picture includes: obtaining, by the background server, pre-stored identity information of the user corresponding to the electronic cipher device, in which the identity information includes a facial image of a user; comparing, by the background server, the facial image of the user recorded in the picture with the facial image of the user included in the obtained identity information, confirming, by the background server, that validation passes when the facial image of the user recorded in the picture matches with the facial image of the user included in the obtained identity information, or confirming, by the background server, that validation fails when the facial image of the user recorded in the picture does not match with the facial image of the user included in the obtained identity information.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “interview and signature procedures” concept of Sheng, and the “remote identity authentication” approach of Li. One of ordinary skill in the art would have been motivated to perform such a modification to facilitate users to open accounts remotely anytime and anywhere, instead of the inconvenience of users needing to go to physical counters to (Li [p.1, line 15-29]).

Regarding claim 13, the scope of the claim is similar to that of claim 4, respectively. Accordingly, the claim is rejected using a similar rationale.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (CN 107067320 A) in view of Dease (US 20150067347 A1).

Regarding claim 6, Sheng teaches all the features with respect to claim 1, as outlined above. But Sheng does not teach wherein sending interview signature document to the user terminal includes sending from the agent terminal to the user terminal an electronic contract which needs a user's signature, the contract including a QR code to enable the user to scan for signing. This aspect of the claim is identified as a difference.
However, Dease in an analogous art explicitly teaches 
wherein sending interview signature document to the user terminal includes sending from the agent terminal to the user terminal an electronic contract which needs a user's signature, the contract including a QR code to enable the user to scan for signing. ([0073, 0077] In FIG. 5 the hypothetical signer 30 has received the web link 60, as an image copy of the electronic document 22 with the QR code bearing the web link 60 superimposed on the first page. And the signer 30 is here using the QR code reader other application 46 in their electronic device 32 to read the QR code and operate the web link 60. Ultimately, the signer 30 and the agent 26 co-browse to the end of the long document 22 (FIGS. 8 a-b), and it is time for the signer 30 to formally sign the document 22.)
(Dease [0019, 0074]).

Regarding claim 15, the scope of the claim is similar to that of claim 6, respectively. Accordingly, the claim is rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210279667 A1, "Method and computer readable storage medium for agent matching in remote interview signature", by Niu, teaches the following steps: Step 01, an user end inquiring whether there is an interview signature task, if so, then going to Step 02, otherwise ending the method; Step 02, the user end sending an interview signature request to an agent end, wherein the interview signature request includes user information and business information, the agent end confirming the user information and the business information; Step 03, the agent end allocating the interview signature request to a matching agent according to preset allocation strategy; Step 04, the matching agent performing matching 
US 20030177051 A1, "Method and system for managing worker resources", by Driscoll, teaches a worker related data management system for efficiently collecting data, moving data, and executing decisions based upon signals and inputs of various parties who have access to information stored at some central database location. Key to the system and method is a reliable infrastructure for determining that communications with the system originate from parties who have been granted access to produce such communications. Such infrastructure enables an efficient system and method for tracking information and making management decisions, such as decisions to cause payment of a supplier, without the same level of checking required by prior existing systems and methods.
US 7933786 B2, "Collaborative intelligent task processor for insurance claims", by Wargin, teaches an insurance claim processing system including, an insurance claim database, an event processor component, a task engine component and a collaborative intelligent task processor. The insurance claim database may be configured to store and provide access to data in a data record that is related to an insurance claim. The event processor component may be executable with a computer to iteratively monitor the data in the data record and identify events. The task engine component may be executable with a computer in response to one of the identified events to generate tasks indicative of information that needs to be acquired based on the contents of the data record. The collaborative intelligent task processor may be executable with a computer to analyze a task generated by the task engine component and select an action plan that is responsive to the task.
US 20160104096 A1, "Matching short-term staffing assignments based on previous employee and employer ratings and a real-time live interview", by Ovick, teaches providing an on-demand temporary staffing exchange. Automatic identification of individual staffers suitable for particular temporary staffing positions is based in part on ratings of the individual staffer and of the employer. When a suitable individual is identified, immediate booking is effectuated.
US 20140310133 A1, "Dynamic review and approval process", by Bednar, teaches acquiring goods and services in a business environment, and more particularly, to a dynamic review and approval processes for acquiring approvals for procurement in a business environment.
US 20130085809 A1, "System, Apparatus and Method for Customer Requisition and Retention Via Real-time Information", by Muir, teaches an enterprise grade computer application, wherein the application processes transactions in the field while sales representatives facilitate door-to-door sales, wherein the system provides for the allocation of geographical regions to groups of representatives, provides representatives with view capability regarding said allocations, provides accessibility to property data, provides for the display of information at the point-of-sale, provides for the capture and storage of information including digital signatures and verbal verifications, and provides for the storage of data related to the outcome of an interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493